DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2017/0071142, hereinafter Jung).

In regards to claim 1, Jung discloses in Figure 1, an aquarium system (10) comprising:(a) an aquarium tank arrangement (plurality of 50, see Fig. 1); and (b) a light source with a controllable output of colored light projecting into the aquarium tank arrangement (Par. [0060, 0061]).

In regards to claim 2, Jung discloses in Figure 1, the light source includes a switch that actuates a cycle of projecting light of at least two different colors (Par. [0060, 0090]).

In regards to claim 3, Jung discloses in Figure 1, the light source projects light cycling between white light and blue light (Par. [0060, 0090] additionally noting the colors white and blue are specifically called out in Par. 0060-0061]).

In regards to claim 4, Jung discloses in Figure 1, the light source is mounted above the tank arrangement (Par. [0060], noting the bottom of said shelf is above the respective tanks).

In regards to claim 5, Jung discloses in Figure 1, wherein:(a) the aquarium tank arrangement includes a plurality of individual tanks positioned side-by-side (see Fig. 1); and (b) the light source is positioned to project colored light in all of the individual tanks (Par. [0060]).

In regards to claim 6, Jung discloses in Figure 1, the light source includes a plurality of light emitting diodes within a fixture along a length of the tank arrangement positioned to project colored light in each of the individual tanks (Par. [0060]).

In regards to claim 7, Jung discloses in Figure 1, the light source includes a switch that actuates a cycle of projecting colors in the light emitting diodes along predetermined distance increments along the length of the tank arrangement (Par. [0060, 0090], the LEDs being at predetermined distances correlating to each tank, Par. [0060], a switch is considered required to control said lighting and said colors, Par. [0060, 0090]).

In regards to claim 8, Jung discloses in Figure 1, the light source includes a switch that actuates a cycle of projecting colors in the Light emitting diodes along predetermined time increments along the length of the tank arrangement (Par. [0060, 0090], a switch is considered required to control said lighting and said colors, said time increments are required of the time to actuate said switch).

In regards to claim 9, Jung discloses in Figure 1, the cycle includes emitting a first light color into at least a first of the individual tanks and, simultaneously, a second light color into at least a second of the individual tanks (Par. [0060, 0090], the controller is considered capable of controlling “the environment inside the water tanks in each layer entirely or partially and also control LED lighting therein” which would allow for such color control as claimed).

In regards to claim 10, Jung discloses in Figure 1, the cycle includes emitting the second light color into the first of the individual tanks and, simultaneously, the first light color into the second of the individual tanks (Par. [0060, 0090], the controller is considered capable of controlling “the environment inside the water tanks in each layer entirely or partially and also control LED lighting therein” which would allow for such color control as claimed).

In regards to claim 11, Jung discloses in Figure 1, the first color is white light, and the second color is blue light (Par. [0060, 0090], the controller is considered capable of controlling “the environment inside the water tanks in each layer entirely or partially and also control LED lighting therein” which would allow for such color control as claimed, additionally noting the colors white and blue are specifically called out in Par. 0060-0061]).

In regards to claim 12, Jung discloses in Figure 1, (a) the aquarium tank arrangement includes an array of individual tanks positioned in rows and columns (see Fig. 1); and (b) the light source includes a plurality of light sources (Par. [0060]), at least one light source positioned for each row to project colored light in all of the individual tanks for the respective row (Par. [0060]).

In regards to claim 13, Jung discloses in Figure 1, the light source for each row includes a cycle of projecting colors along predetermined distance increments and time increments along the length of each row (Par. [0060, 0090], the LEDs being at predetermined distances correlating to each tank, Par. [0060], said time increments are required of the time to actuate said switch, Par. [0060, 0090]), and including emitting a first light color into one or more of the individual tanks in the respective row and, simultaneously, a second light color into one or more of the individual tanks in the respective row (Par. [0060, 0090], the controller is considered capable of controlling “the environment inside the water tanks in each layer entirely or partially and also control LED lighting therein” which would allow for such color control as claimed).

In regards to claim 14, Jung discloses in Figure 1, the light source for each row is in a respective fixture mounted above each individual row (Par. [0060], noting the bottom of said shelf is above the respective tanks, see Fig. 1).

In regards to claim 15, Jung discloses in Figure 1, the first color is white light, and the second color is blue light (Par. [0060, 0090] additionally noting the colors white and blue are specifically called out in Par. 0060-0061]).

In regards to claim 17, Jung discloses in Figure 1, a method of lighting an aquarium system comprising:(a) projecting light into an aquarium tank (Par. [0060]) arrangement having a plurality of tanks positioned side-by-side (see Fig. 1); the light having at least first and second different colors (Par. [0060, 0090]); and (b) cycling the light to project the first light color into a first of the tanks while projecting the second light color into a second of the tanks (Par. [0060, 0090], the controller is considered capable of controlling “the environment inside the water tanks in each layer entirely or partially and also control LED lighting therein” which would allow for such color cycling as claimed).

In regards to claim 18, Jung discloses in Figure 1, the step of cycling includes projecting the first light color into the second of the tanks, while projecting the second light color into the first of the tanks (Par. [0060, 0090], the controller is considered capable of controlling “the environment inside the water tanks in each layer entirely or partially and also control LED lighting therein” which would allow for such color cycling as claimed).

In regards to claim 19, Jung discloses in Figure 1, the plurality of tanks includes at least three tanks positioned side-by-side; and the step of cycling the light includes projecting the first light color in the first and second of the tanks, while projecting the second light into a third of the tanks (Par. [0060, 0090], the controller is considered capable of controlling “the environment inside the water tanks in each layer entirely or partially and also control LED lighting therein” which would allow for such color cycling as claimed).

In regards to claim 20, Jung discloses in Figure 1, the step of cycling includes changing the light color projecting into the tanks by a predetermined sequence (Par. [0060, 0090], the controller is considered capable of controlling “the environment inside the water tanks in each layer entirely or partially and also control LED lighting therein” which would allow for such color cycling as claimed).

In regards to claim 21, Jung discloses in Figure 1, the first light color is white light, and the second light color is blue light (Par. [0060, 0090] additionally noting the colors white and blue are specifically called out in Par. 0060-0061]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Fredricks (US 2015/0163888).
In regards to claim 16, Jung fails to disclose or fairly the output of colored light is settable by an application executable on a mobile device.
Fredricks teaches in Figure 1 the output of colored light is settable by an application executable on a mobile device (104, Par. [0021, 0025-0028]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide light control via a mobile device in order to “facilitate the lighting control experience” Fredricks Par. [0027]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for similar aquarium systems as that which is currently claimed above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896